DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 03/28/2021 have been fully considered but they are not persuasive. Applicant argues the prior art fails to teach the limitations of claim 1, specifically Miyatake fails to teach wherein a distance from one of said bulging tips to a surface of the optically transparent organic optical cover defines a residue thickness T in a range from 0.5 µm to 60 µm, because Miyatake fails to imply or explicitly teach one or more bulging tips. Applicant argues that since Miyatake fails to teach one or more bulging tips, a distance from the tips is impossible to define. Applicant argues Miyatake fails to define a residue thickness T because Miyatake merely teaches the thickness of an adhesive layer may be suitably determined based on usage or adhesive strength. Applicant argues Miyatake fails to encourage the efficacy of the advantageous residue thickness helping ensure that every bulging tip stays within the organic optical cover, as recited in the instant application. Examiner respectfully disagrees.
Regarding applicant’s argument that Miyatake fails to imply or explicitly teach one or more bulging tips, and since Miyatake fails to teach one or more bulging tips, a distance from the tips is impossible to define, Examiner notes the “uneven” shape or surface recited in Miyatake clearly forms bulging tips as explicitly depicted in Figure 4. Since the surface is not planar/even, any unevenness may be considered a “bulging tip”. Furthermore, Examiner notes the primary teaching of bulging tips relies on Vasiliev’s 106, panel portion. Examiner notes that one cannot show nonobviousness by attacking references In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Regarding applicant’s argument that Miyatake fails to define a residue thickness T because Miyatake merely teaches the thickness of an adhesive layer may be suitably determined based on usage or adhesive strength, Examiner notes Miyatake [0090] states the thickness of the adhesive layer is preferable from 10 to 100 micrometers. Thus, Miyatake is viewed to explicitly teach a thickness range which falls within the claimed range.
Regarding applicant’s argument that Miyatake fails to encourage the efficacy of the advantageous residue thickness helping ensure that every bulging tip stays within the organic optical cover, as recited in the instant application, Examiner notes the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Vasiliev et al. (2015/0309228, of record), in view of Mullen et al. (2005/0141243, of record), in view of Miyatake et al. (2005/0163977, of record).

Regarding claim 1, Vasiliev discloses a light wave-guide optical element (Figure 1, 100, panel), comprising: an optically transparent optical material (106, panel portion; [0052] teaches 106, panel portions may be formed of glass or polymeric material; at 
Vasiliev fails to teach the optical material is an organic optical material, the optical cover is an organic optical cover, and wherein a distance from one of said bulging tips to a surface of the optically transparent organic optical cover defines a residue thickness T in a range from 0.5µm to 60µm. Vasiliev and Mullen are related because botch teach a light wave-guide device with bulging tips.
Mullen discloses a light wave-guide optical element (Figure 5), comprising: an organic optical material (Figure 5, 11, substrate; [0081] teaches 11, substrate, is formed of thermoplastic material; [0073] teaches further materials for plastic substrates, which 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Vasiliev to incorporate the teachings of Mullen and provide wherein the optical material and the optical cover are organic. Doing so would allow for a moldable yet highly durable material to be used as the base and cover, thereby improving the adaptability and durability, simultaneously. Additionally, Examiner notes that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416; see also Ballas Liquidating Co. v. Allied Indus. of Kansas, Inc. (DC Kans) 205 USPQ 331.
The modified Vasiliev fails to teach wherein a distance from one of said bulging tips to a surface of the optically transparent organic optical cover defines a residue thickness T in a range from 0.5µm to 60µm. The modified Vasiliev and Miyatake are related because each teach an optical element with bulging tips. 
Miyatake discloses an optical element wherein a distance from one of said bulging tips to a surface of the optically transparent organic optical cover defines a residue thickness T in a range from 0.5µm to 60µm (at least [0090] teaches the thickness of an adhesive layer may be preferably between 10 to 100 micrometers, which includes values that fall within the claimed range).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have further modified Vasiliev to incorporate the general teachings 

Regarding claim 2, the modified Vasiliev discloses the light wave-guide optical element of claim 1, wherein said optically transparent organic optical material and said optically transparent organic optical cover are independently selected from an optically transparent group consisting of an acrylic material (Mullen: Figure 5, 11, substrate; [0081] teaches 11, substrate, is formed of thermoplastic material; [0073] teaches further materials for plastic substrates, which include acrylic material) and an epoxy material ([0058] teaches 118, layer, considered to be the optical cover, is made of epoxy).

Regarding claim 3, the modified Vasiliev discloses the light wave-guide optical element of claim 1, wherein said anti-reflection stack includes at least one layer of zirconium oxide and silicon oxide ([0062] teaches 110, multi-layered structure, is made of SiO.sub.2).

Regarding claim 4, the modified Vasiliev discloses the light wave-guide optical element of claim 1, but fails to teach wherein said bulging tips independently have an aspect ratio of 1:1-1:3.5.
However, Mullen additionally teaches wherein said bulging tips independently have an aspect ratio of 1:1-1:3.5 (Figure 17; [0111] teaches the pitch to be between 25-
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have further incorporated the teachings of Mullen and provide wherein said bulging tips independently have an aspect ratio of 1:1-1:3.5. Doing so would allow for greater light management to be achieved without degradation of image quality.

Regarding claim 5, the modified Vasiliev discloses the light wave-guide optical element of claim 1, wherein said bulging tips independently have a geometric structure selected from a group consisting of triangle, rectangle, trapezoid and parallelogram (at least Figure 1 depicts a triangular cross section of 110, multi-layered structure; Abstract teaches inclined surface; for exemplary purposes [0019] teaches a prism shape for the reflective portion, which follows the shape of 110, multi-layered structure).

Regarding claim 7, the modified Vasiliev discloses the light wave-guide optical element of claim 1, further comprising: a top glass sheet to cover said organic optical cover (104, second panel; [0052] teaches 104, second panel, is made of glass).

Regarding claim 8, the modified Vasiliev discloses the light wave-guide optical element of claim 1, further comprising: a bottom optically transparent carrier in direct .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BALRAM T PARBADIA whose telephone number is (571)270-0602.  The examiner can normally be reached on 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BALRAM T PARBADIA/Primary Examiner, Art Unit 2872